DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, please note that a translation of JP 2018-092840 has not been provided.

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 13 April 2022 and 14 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendment
This action is in response to the submission filed 28 April 2022 for application 16/387,584. Currently claims 1, 4, 6-10, 14, 15, and 17 have been amended. Claims 1-17 are pending and have been examined.
The objection to the abstract of the specification has been withdrawn in view of the amendments made.
	
Response to Arguments
Applicant's arguments, filed 28 April 2022, in regards to the rejection of claims 4-14 under 35 U.S.C. §101, see pages 10-15, have been fully considered but they are not persuasive. Specifically, applicant argues, on page 13, that the rejection fails to identify with specificity as required under the MPEP, exactly what about the claims results in such a conclusion that the claims are more likely than not wholly directed to a mental process. Examiner respectfully disagrees because under Step 2A, prong 1 of the 101 analysis, the rejection as shown below in detail, clearly identifies the parts of the claim limitations that are considered to be mental processes. Applicant continues to argue (on the same page) that to the contrary, the office action merely asserts that, under the broadest reasonable interpretation, the preamble elements of creation of learning data and the creating operations performed by the recited creation unit recite subject matter that could be performed in the mind with pen and paper without full consideration of all the claim elements that come after the “comprising” language. Examiner respectfully disagrees because all the claim elements have been fully considered in the various steps of the 101 analysis, including the claim elements that come after the “comprising” language, as shown in detail in the rejection below. In step 1, the statutory category was identified. In step 2A prong 1, the claim limitations falling under the “mental process” grouping of the abstract idea were identified. In Step 2A prong 2, the claim limitations that were considered to be additional elements were identified. Lastly in Step 2B, even when all the claim elements were considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept and do not amount to significantly more. Hence, the claim is not patent eligible.
Furthermore, Applicant argues that the claims are patent eligible, see page 14, because the claims as amended recite additional elements that have not been fully considered and the claims would not be susceptible of being practically performed in the human mind and the term “machine learning” itself would dispel any notion of human performance from the mind. Examiner respectfully disagrees because in Step 2A, prong 2 of the 101 analysis, as shown in detail below, the term “machine learning” is considered to be an additional element and not a mental process. The additional elements identified do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an apparatus comprising a processor configured with a program to perform operations comprising creating learning data that is used in the second machine learning for judging an output from an artificial intelligence module in which a learning 15result of first machine learning is set, or creating learning data that is to be input to a judgment artificial intelligence module that is subjected to the second machine 25learning and indicating correct value of output from the judgment artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. Hence, claims 4-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed towards abstract ideas of mental processes without significantly more. 

Furthermore, applicant argues, see page 15, that the claims recite a solution to a computer technology problem and thus improves the operation of a computer. Applicant argues that by creating the data based on capability that enables the validity of the second artificial intelligence to be judged, the recited steps enable improvements in underlying system. Examiner respectfully disagrees because the claims do not provide details of how the creating of data enables the validity of the second artificial intelligence to be judged. First, the example of the self-referential data table on page 15 of remarks, does not apply to the instant case because the example of the self-referential data table clearly improved the capabilities of a computer by improving the way a computer stores and retrieves data.  In the instant case, it appears that the improvement is on creating data that enables the validity of an artificial intelligence module, which is not an improvement in technology since the system is not improved in any manner.  The improvement appears to be on data creation which is part of the identified abstract idea. Hence, the claim is not eligible because the improvement is on the abstract idea itself. 

Applicant's arguments, filed 28 April 2022, regarding rejections under 35 U.S.C. §§102 and 103, see pages 15-19, have been fully considered but they are not persuasive. Applicant argues that the combination of references Ganapathy and Hasemann taken alone or in combination fail to disclose or suggest all of the elements recited in the claims as amended. Examiner respectfully disagrees. Claims 1-17 are rejected under 35 USC §§ 102 and 103 because the combination of Ganapathy and Hasemann teach every element of the amended claims 1-17 as shown in detail below. Specifically, applicant argues on page 18 that Ganapathy fails to disclose at least acquiring judgement material data that is used to judge a validity of an output from a control artificial intelligence module because at no time  assuming that the MATLAB simulation is relevant are the Q-values subjected to validation. Examiner respectfully disagrees. Page 865, Column 2 of Ganapathy states, (vii) Repeat steps (i) – (vi) until the Q-Value, Q(s, a), Converges. The process is recursive until the Q-Values in the Qtable remains unchanged, showing that Q-values are validated. Also, Page 864, Column 2, Figure 1 of Ganapathy  states, the agent is to explore the surroundings and collect the state-action information, which under the broadest reasonable interpretation, examiner is interpreting as, operation as an acquisition unit configured to acquire judgment material data that is used to judge a validity of an output from the control artificial intelligence module. Page 866, Column 1, Section V. Results and Discussions of Ganapathy states, the main objective of the MATLAB simulation is to validate, which under the broadest reasonable interpretation, examiner is interpreting as, and operation as a judgment unit comprising a judgment artificial intelligence module configured to judge the validity based on the judgment material data. 
Furthermore, applicant's arguments filed 28 April 2022, with respect to the rejection of claims 2, 3, 5-13, 16 and 17 under 35 USC § 103 have been fully considered but they are not persuasive because these claims depend from one of the independent claims 1, 4, or 15 and the combination of cited references teach every element of the amended claims as shown below.

Claim Objections
Claim 4 is objected to because of the following informalities:  Last but one line of the claim appears to have the following typo in it – “… of the of the …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 4, according to the first step (Step 1) of the 101 analysis, claim 4 is directed to a learning data creation apparatus (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, configured to create learning data that is used for procuring a judgment capability for judging a validity of an output, classifying a required judgement capability into one of a plurality of types of capabilities; and operation as a creation unit configured to create learning data comprising a combination of judgment material data for learning that is a specified type of data to be input, and training data indicating a correct value of data output in correspondence with the input data, the creation unit creating the learning data according to a program based on the specified type of data acquired by the acquisition unit and a specification of the required judgment capability that enables the validity of the of the output of the second artificial intelligence module to be judged, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, in second machine learning, from an artificial intelligence module in which a learning 15result of first machine learning is set, the learning data creation apparatus comprising a processor configured with a program to perform operations comprising; to a judgment artificial intelligence module that is subjected to the second machine 25learning, from the judgment artificial intelligence module, the second artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an apparatus comprising a processor configured with a program to perform operations comprising creating learning data that is used in the second machine learning for judging an output from an artificial intelligence module in which a learning 15result of first machine learning is set, or creating learning data that is to be input to a judgment artificial intelligence module that is subjected to the second machine 25learning and indicating correct value of output from the judgment artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step of the analysis, the limitation, operation as an acquisition unit configured to acquire data relating to an output from a first artificial intelligence module on which the first machine learning 20is being executed or data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional elements, in second machine learning, from an artificial intelligence module in which a learning 15result of first machine learning is set, the learning data creation apparatus comprising a processor configured with a program to perform operations comprising; to a judgment artificial intelligence module that is subjected to the second machine 25learning, from the judgment artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an apparatus comprising a processor configured with a program to perform operations comprising creating learning data that is used in the second machine learning for judging an output from an artificial intelligence module in which a learning 15result of first machine learning is set, or creating learning data that is to be input to a judgment artificial intelligence module that is subjected to the second machine 25learning and indicating correct value of output from the judgment artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step of the analysis, as discussed above the additional element of operation as an acquisition unit configured to acquire data relating to an output from a first artificial intelligence module on which the first machine learning 20is being executed or data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. The claim is not patent eligible.

Regarding claim 5, in Step 2A, prong 1 of the analysis, the limitation of, wherein the judgment material data for learning comprises at least one of (ii) observation data expressing a result of observation of an 51operation or a state of an object controlled based on the data output, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, (i) data output from the first artificial intelligence module or the second artificial intelligence module, (ii) from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the judgment material comprises (i) data output from the first artificial intelligence module or the second artificial intelligence module, (ii) from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, (i) data output from the first artificial intelligence module or the second artificial intelligence module, (ii) from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising (i) data output from the first artificial intelligence module or the second artificial intelligence module, (ii) from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit comprises creating the judgment material data for learning based on the observation data 10expressing the result of observation of the operation or the state of the object controlled based on the data output, and creating training data indicating that the output is not valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations, from the first artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on output from the first artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, from the first artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on output from the first artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit comprises creating the judgment material data for learning based on the data output, and creating training data indicating that the 20output is not valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations, from the first artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on output from the first artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, from the first artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on output from the first artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 8, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit comprises 25creating the judgment material data for learning based on the data output, and creating training data indicating that the output is valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations, from the second artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on output from the second artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, from the second artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on output from the second artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit comprises creating the judgment material data for learning based on the input data that has caused the module to generate incorrect output data, 52and to create training data indicating that the output is not valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations, the second artificial intelligence module, from the second artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on the second artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, the second artificial intelligence module, from the second artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on the second artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit comprises creating the judgment material data for learning based on the input data that has caused the module to generate correct output data, and to create training data indicating that the output is valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations, second artificial intelligence module, from the second artificial 10intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on the second artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, second artificial intelligence module, from the second artificial 10intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on the second artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, in Step 2A, prong 1 of the analysis, the limitation of, operation as a controller configured to control the data acquired by the 15acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations further comprising10, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations further comprising) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element, wherein the processor is configured with the program to perform operations further comprising, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations further comprising, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, in Step 2A, prong 1 of the analysis, the limitation of, operation as a controller configured to control the data acquired by the 15acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations further comprising10, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations further comprising) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element, wherein the processor is configured with the program to perform operations further comprising, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations further comprising, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, in Step 2A, prong 1 of the analysis, the limitation of, operation as a controller configured to control the data acquired by the 15acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations further comprising10, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations further comprising) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element, wherein the processor is configured with the program to perform operations further comprising, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations further comprising, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, according to the first step (Step 1) of the 101 analysis, claim 14 is directed to an apparatus (manufacture) and falls within one of the four statutory categories (i.e., process”, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein the learning data comprises a combination of judgment material data for learning that is data to be input to and training data indicating a correct value of data output in correspondence with the input data, and 10the learning data is created based on a specification of the judgment capability and data relating to an output or data relating to an output, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, comprising a processor configured with a program to perform operations comprising: operation as a learning unit configured to perform the second machine learning for a judgment artificial intelligence module configured to judge, using the learning data, the validity of the output from the artificial intelligence module in which the learning result of the first machine learning is set; the judgment artificial intelligence module, from the judgment artificial intelligence module; from a first artificial intelligence module on which the first machine learning is being executed, from a second artificial intelligence module in which the learning result of the first machine learning is set, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations comprising operation as a learning unit configured to perform the second machine learning for a judgment artificial intelligence module using the learning data; the judgment artificial intelligence module; from a first artificial intelligence module on which the first machine learning is being executed, from a second artificial intelligence module in which the learning result of the first machine learning is set) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step of the analysis, the limitation, operation as an acquisition unit configured to acquire learning data that is used in second machine learning for procuring a judgment capability for judging a 53validity of an output from an artificial intelligence module in which a learning result of first machine learning is set, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional elements, comprising a processor configured with a program to perform operations comprising: operation as a learning unit configured to perform the second machine learning for a judgment artificial intelligence module using the learning data; the judgment artificial intelligence module, from the judgment artificial intelligence module; from a first artificial intelligence module on which the first machine learning is being executed, from a second artificial intelligence module in which the learning result of the first machine learning is set, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an apparatus comprising a processor configured with the program to perform operations comprising operation as a learning unit configured to perform the second machine learning for a judgment artificial intelligence module using the learning data; the judgment artificial intelligence module; from a first artificial intelligence module on which the first machine learning is being executed, from a second artificial intelligence module in which the learning result of the first machine learning is set, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step of the analysis, as discussed above the additional element of operation as an acquisition unit configured to acquire learning data that is used in second machine learning for procuring a judgment capability for judging a 53validity of an output from an artificial intelligence module in which a learning result of first machine learning is set, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganapathy et al (Neural Q-Learning Controller for Mobile Robot, 2009).
Regarding claim 1
Ganapathy teaches: A control system comprising: a control apparatus ([Page 864, Column 1, Paragraph 3] controller on mobile robots);
and a judgment apparatus wherein ([Page 866, Column 1, Section V. Results and Discussions] A. MATLAB Simulation),
the control apparatus comprises a processor configured with a program to perform operations comprising operation as a control artificial intelligence module configured to generate output data for controlling an object based on input data ([Page 864, Column 1, Paragraph 4] the controller would feed the state information as input signals to the trained ANN, the network output would be the action to perform),
the judgment apparatus comprises a processor configured with a program to perform operations comprising: 
operation as an acquisition unit configured to acquire judgment material data that is used to judge a validity of an output from the control artificial intelligence module ([Page 864, Column 2, Figure 1] The agent is to explore the surroundings and collect the state-action information);
and operation as a judgment unit comprising a judgment artificial intelligence module configured to judge the validity based on the judgment material data ([Page 866, Column 1, Section V. Results and Discussions] The main objective of the MATLAB simulation is to validate),
operation as the control artificial intelligence module comprises setting a learning result of first machine learning for procuring a control capability for controlling the object ([Page 864, Column 2, Section IV] The initial training phase is fully based on Q-Learning algorithm. Capture Initial State of each Q-Learning Training Cycle Capture current state of the mobile robot with respect to the environment. Note: Q-learning corresponds to first machine learning),
operation as the judgment artificial intelligence module comprises setting a learning result of second machine learning for procuring a judgment capability for judging the validity ([Page 864, Column 2, Section IV]  the second training phase is the ANN training process. [Page 866, Column 1, Paragraph 1] MATLAB’s Neural Network Toolbox 5.1 is used to construct and train both networks. Note: ANN training process corresponds to second machine learning),
the second machine learning is performed using learning data comprising a combination of judgment material data for learning that is created from data relating to an output from an artificial intelligence module on which the first machine learning is being executed or data relating to an output from an artificial intelligence module in which the learning result of the first machine learning is set ([Page 866, Column 1, Section C. Final Implementation] In final implementation, Q-Learning controller will be utilized as the primary controller. At every time step, the current state of the robot is observed and referred to the optimal state-action table for the best action to take. However, when the current state encountered could not be located in the database, it will be fed as input signals to the trained ANN and the network output would be the optimal action to perform. In the case where a new state is encountered, probably due to the dynamical change experienced by the environment, the newly-acquired state information will be inputted to the ANN), and training data indicating a correct value of a result of judgment of the validity based on the judgment material data for learning, and ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training)
the judgment material data for learning is selected, based on a specification of the judgment capability, from data relating to the output from the artificial intelligence module on which the first machine learning is being executed and the data relating to the output from the artificial intelligence module in which the learning result of the first machine learning is set ([Page 864, Column 1, Last Paragraph] During its application, the agent would observe its current state at each time step and refer to the optimal state action table concluded through the Q-Learning training phase. Note: Q-Learning corresponds to first machine learning).


Regarding claim 3
Ganapathy teaches: The control system according to claim 1, wherein the processor of the judgment apparatus is configured with the program to perform operations further comprising operation as an intervention unit configured to intervene in a control of the object by the control apparatus if it is judged that the output from the control artificial intelligence module is not valid ([Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. This could well suppress the convergence of Q-Values and in extreme conditions, lead to false convergence. During the actual application of the controller, this effect is minimized by allowing a ‘settling down’ period after performing every action and ensuring the robot to have steady sensor readings (not fluctuating) before it is taken as the current state. Note: 'Settling down' corresponds to the intervention).

Regarding claim 4
Ganapathy teaches: A learning data creation apparatus configured to create learning data that is used in second machine learning for procuring a judgment capability for judging a validity of an output from an artificial intelligence module in which a learning result of first machine learning is set, the learning data creation apparatus comprising a processor configured with a program to perform operations comprising: ([Page 866, Column 1, Section C. Final Implementation] In final implementation, Q-Learning controller will be utilized as the primary controller. At every time step, the current state of the robot is observed and referred to the optimal state-action table for the best action to take. However, when the current state encountered could not be located in the database, it will be fed as input signals to the trained ANN and the network output would be the optimal action to perform. Note: Q-Learning corresponds to first machine learning and ANN corresponds to second machine learning),
classifying a required judgement capability into one of a plurality of types of capabilities ([Page 866, Column 1, Section A] The main objective of the MATLAB simulation is to validate. Note: Also see Figures 3 and 4 showing paths that are not optimal and optimal respectively corresponding to classifying a required judgement capability into one of a plurality of types of capabilities);
operation as an acquisition unit configured to acquire a specified type of data relating to an output from a first artificial intelligence module on which the first machine learning is being executed or a specified type of data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set ([Page 864, Column 2, Figure 1] Q-Learning Training Process (The agent is to explore the surroundings and collect the state-action information). Note: Q-Learning Training process corresponds to first machine learning);
and operation as a creation unit configured to create learning data comprising a combination of judgment material data for learning that is a specified type of data to be input to a judgment artificial intelligence module that is subjected to the second machine learning ([Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of the MATLAB simulation is to validate. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 2]  The Neural Q-Learning training algorithm is found effective in accomplishing our objective. The introduction of ANN into the system has also proven to improve the generalization and flexibility of the controller. Note: ANN corresponds to second machine learning), and training data indicating a correct value of data output from the judgment artificial intelligence module in correspondence with the input data, the creation unit creating the learning data according to a program based on the specified type of data acquired by the acquisition unit and a specification of the required  judgment capability that enables the validity of the of the output of the second artificial intelligence module to be judged ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training. Note: Also see Figures 3 and 4).

Regarding claim 5
Ganapathy teaches: The learning data creation apparatus according to claim 4, wherein the judgment material data for learning comprises at least one of (i) data output from the first artificial intelligence module or the second artificial intelligence module (ii) observation data expressing a result of observation of an operation or a state of an object controlled based on the data output from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data ([Page 863, Column 2, Paragraph 3] In Q-Learning, it is assumed that the agent’s surroundings can be described by a set of states, S, and the agent can perform one of a fixed amount of actions, A at every time step. The agent would first observe the current state of its working environment, st, followed by randomly picking out an action to perform, at. Based on the motion of robot, it would receive immediate corresponding reward or penalty to reflect how preferable the previous action was and it would continue to observe the new state of its local surroundings, st+1. This cycle of capturing the current state continued by taking a random action is then repeated all over again).

Regarding claim 6
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations such that operation as the creation unit comprises creating the judgment material data for learning based on the observation data expressing the result of observation of the operation or the state of the object controlled based on the data output from the first artificial intelligence module, and creating training data indicating that the output from the first artificial intelligence module is not valid ([Page 863, Column 2, Paragraph 3] In Q-Learning, it is assumed that the agent’s surroundings can be described by a set of states, S, and the agent can perform one of a fixed amount of actions, A at every time step. The agent would first observe the current state of its working environment, st, followed by randomly picking out an action to perform, at. Based on the motion of robot, it would receive immediate corresponding reward or penalty to reflect how preferable the previous action was and it would continue to observe the new state of its local surroundings, st+1. [Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. Note: QLearning corresponds to first artificial intelligence module and inaccurate state information corresponds to training data indicating that the output is not valid).

Regarding claim 7
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations such that operation as the creation unit comprises creating the judgment material data for learning based on the data output from the first artificial intelligence module, and creating training data indicating that the output from the first artificial intelligence module is not valid ([Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. Note: QLearning corresponds to first artificial intelligence module and inaccurate state information corresponds to training data indicating that the output is not valid).

Regarding claim 8
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations such that operation as the creation unit comprises creating the judgment material data for learning based on the data output from the second artificial intelligence module, and creating training data indicating that the output from the second artificial intelligence module is valid ([Page 866, Column 2, Last but one paragraph] The best network extracted from the ANN training phase was found to be the back-propagation feed forward neural network with the training specifications summarized as in Table 1. [Page 866, Column 2, Last Paragraph] Approximately 80% (753 out of 942) of the outputs provided by the best performing network is identical to the actual optimal action found in the first training phase. Note: ANN training phase corresponds second artificial intelligence module).

Regarding claim 9
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations such that operation as the creation unit comprises creating the judgment material data for learning based on the input data that has caused the second artificial intelligence module to generate incorrect output data, and to create training data indicating that the output from the second artificial intelligence module is not valid ([Page 867, Column 1, Paragraph 3] The robot was initiated from 30 random starting points and headings in test-1. The robot was successful in reaching the goal in all occasions. However, it does not seem to guarantee that the agent has taken the shortest possible route from the random initial position. This could be due to several factors: (ii) Inaccuracy in the approximation of the ANN. Note: ANN training phase corresponds second artificial intelligence module).

Regarding claim 10
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations such that operation as the creation unit comprises creating the judgment material data for learning based on the input data that has caused the second artificial intelligence module to generate correct output data, and to create training data indicating that the output from the second artificial intelligence module is valid ([Page 866, Column 2, Last but one paragraph] The ANN training process was initiated after the QLearning has reached its maximum learning ability. The best network extracted from the ANN training phase was found to be the back-propagation feed forward neural network with the training specifications summarized as in Table 1. [Page 866, Column 2, Last Paragraph] Approximately 80% (753 out of 942) of the outputs provided by the best performing network is identical to the actual optimal action found in the first training phase. Note: ANN training phase corresponds second artificial intelligence module).



Regarding claim 11
Ganapathy teaches: The learning data creation apparatus according to claim 4, wherein the processor is configured with the program to perform operations further comprising: operation as a controller configured to control the data acquired by the acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability ([Page 864, Column 1, Paragraph 3] The recommended method to develop a more practical and realistic on-line controller on mobile robots included in this paper is to combine both Q-Learning (good online learner), and ANN (provides excellent function approximation) into the central navigating system. The integration of ANN into the system is expected to improve the system generalization ability and allows it to deal better with dynamic change of the surroundings. The controller is expected to perform better in locating optimal action at most of the states by merging ANN with Q-Learning).

Regarding claim 12
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations further comprising: operation as a controller configured to control the data acquired by the acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability ([Page 864, Column 1, Paragraph 3] The recommended method to develop a more practical and realistic on-line controller on mobile robots included in this paper is to combine both Q-Learning (good online learner), and ANN (provides excellent function approximation) into the central navigating system. The integration of ANN into the system is expected to improve the system generalization ability and allows it to deal better with dynamic change of the surroundings. The controller is expected to perform better in locating optimal action at most of the states by merging ANN with Q-Learning).
Regarding claim 13
Ganapathy teaches: The learning data creation apparatus according to claim 6, wherein the processor is configured with the program to perform operations further comprising: operation as a controller configured to control the data acquired by the acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability ([Page 864, Column 1, Paragraph 3] The recommended method to develop a more practical and realistic on-line controller on mobile robots included in this paper is to combine both Q-Learning (good online learner), and ANN (provides excellent function approximation) into the central navigating system. The integration of ANN into the system is expected to improve the system generalization ability and allows it to deal better with dynamic change of the surroundings. The controller is expected to perform better in locating optimal action at most of the states by merging ANN with Q-Learning).

Regarding claim 14
Ganapathy teaches: A learning apparatus comprising a processor configured with a program to perform operations comprising: 
operation as an acquisition unit configured to acquire learning data that is used in second machine learning for procuring a judgment capability for judging a validity of an output from an artificial intelligence module in which a learning result of first machine learning is set ([Page 864, Column 2, Figure 1] Q-Learning Training Process (The agent is to explore the surroundings and collect the state-action information). ANN Training Process (A feed-forward back-propagation neural network is created and trained using the information gathered by the agent in earlier stage). [Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of the MATLAB simulation is to validate. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 2]  The Neural Q-Learning training algorithm is found effective in accomplishing our objective. The introduction of ANN into the system has also proven to improve the generalization and flexibility of the controller. Note: Q-Learning Training process corresponds to first machine learning and ANN Training process corresponds to second machine learning),
and operation as a learning unit configured to perform the second machine learning for a judgment artificial intelligence module configured to judge, using the learning data, the validity of the output from the artificial intelligence module in which the learning result of the first machine learning is set, wherein ([Page 866, Column 1, Section C. Final Implementation] In final implementation, Q-Learning controller will be utilized as the primary controller. At every time step, the current state of the robot is observed and referred to the optimal state-action table for the best action to take. However, when the current state encountered could not be located in the database, it will be fed as input signals to the  trained ANN and the network output would be the optimal action to perform. In the case where a new state is encountered, probably due to the dynamical change experienced by the environment, the newly-acquired state information will be inputted to the ANN [Page 866, Column 2, Paragraph 3] The ANN training process was initiated after the Qlearning has reached its maximum learning ability. Note:  ANN training process corresponds to second machine learning and Qlearning corresponds to the first machine learning),
the learning data comprises a combination of judgment material data for learning that is data to be input to the judgment artificial intelligence module and training data indicating a correct value of data output from the judgment artificial intelligence module in correspondence with the input data ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training),
and the learning data is created based on a specification of the judgment capability and data relating to an output from a first artificial intelligence module on which the first machine learning is being executed or data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set ([Page 866, Column 2, Paragraph 2] The final optimal path as deduced by the Qlearning algorithm is presented in Figure 4. Note: Qlearning corresponds to first machine learning).

Regarding claim 15
Ganapathy teaches: A judgment apparatus comprising a processor configured with a program to perform operations comprising: 
operation as an acquisition unit configured to acquire data relating to an output from an artificial intelligence module in which a learning result of first machine learning is set ([Page 864, Column 2, Figure 1] Q-Learning Training Process (The agent is to explore the surroundings and collect the state-action information). Note: Q-Learning Training process corresponds to first machine learning),
and operation as a judgment unit comprising a judgment artificial intelligence module configured to receive input data that is based on the data acquired by the acquisition unit and judge a validity of the output from the artificial intelligence module, wherein ([Page 866, Column 1, Section V. Results and Discussions] The main objective of the MATLAB simulation is to validate),
the processor is configured with the program such that operations as the judgement unit comprises setting, in the judgment artificial intelligence module, a learning result of second machine learning for procuring a judgment capability for judging the validity ([Page 864, Column 2, Section IV]  the second training phase is the ANN training process. [Page 866, Column 1, Paragraph 1] MATLAB’s Neural Network Toolbox 5.1 is used to construct and train both networks. Note: ANN training process corresponds to second machine learning),
the second machine learning is performed using learning data comprising a combination of judgment material data for learning that is created from data relating to an output from an artificial intelligence module on which the first machine learning is being executed or data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set ([Page 866, Column 1, Section C. Final Implementation] In final implementation, Q-Learning controller will be utilized as the primary controller. At every time step, the current state of the robot is observed and referred to the optimal state-action table for the best action to take. However, when the current state encountered could not be located in the database, it will be fed as input signals to the  trained ANN and the network output would be the optimal action to perform. In the case where a new state is encountered, probably due to the dynamical change experienced by the environment, the newly-acquired state information will be inputted to the ANN), and training data indicating a correct value of a result of judgment of the validity based on the judgment material data for learning ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training),
and the judgment material data for learning is selected, based on the judgment capability, from data relating to the output from the artificial intelligence module on which the first machine learning is being executed and data relating to the output from the second artificial intelligence module in which the learning result of the first machine learning is set ([Page 864, Column 1, Last Paragraph] During its application, the agent would observe its current state at each time step and refer to the optimal state action table concluded through the Q-Learning training phase. Note: Q-Learning corresponds to first machine learning).

Regarding claim 17
Ganapathy teaches: The judgment apparatus according to claim 15, wherein 
the processor is configured with the program such that operations as the acquisition unit comprises generating, in the artificial intelligence module, output data for controlling an object based on input data, and 
the processor is configured with the program to perform operations further comprising operation as an intervention unit configured to intervene in a control of the object based on the output from the artificial intelligence module if it is judged that the output from the artificial intelligence module is not valid ([Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. This could well suppress the convergence of Q-Values and in extreme conditions, lead to false convergence. During the actual application of the controller, this effect is minimized by allowing a ‘settling down’ period after performing every action and ensuring the robot to have steady sensor readings (not fluctuating) before it is taken as the current state. Note: 'Settling down' corresponds to the intervention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathy et al (Neural Q-Learning Controller for Mobile Robot, 2009) in view of Hasemann et al (US 20190293440 A1).
Regarding claim 2
Ganapathy teaches: The control system according to claim 1, wherein the processor of the judgment apparatus is configured with the program to perform operations further comprising operation if it is judged that the output from the control artificial intelligence module is not valid ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of this paper is to locate the shortest path from the fixed starting point to the goal without hitting any obstacle. Note: Figure 3 shows other paths that are not optimal corresponding to the judged output that is not valid).
However, Ganapathy does not explicitly disclose: as a warning unit configured to issue a warning.
Hasemann teaches, in an analogous system: as a warning unit configured to issue a warning ([0059] For example, for each decision point, a navigational instruction may include an optional early warning message. The instruction engine may further comprise a control system for deciding when and which messages to send at each decision point. For example, if an early warning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Ganapathy to incorporate the teachings of Hasemann to use a warning unit configured to issue a warning. One would have been motivated to do this modification because doing so would give the benefit of providing guidance functionality as taught by Hasemann paragraph [0059].

	
Regarding claim 16
Ganapathy teaches: The control system according to claim 1, wherein the processor of the judgment apparatus is configured with the program to perform operations further comprising operation if it is judged that the output from the control artificial intelligence module is not valid ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of this paper is to locate the shortest path from the fixed starting point to the goal without hitting any obstacle. Note: Figure 3 shows other paths that are not optimal corresponding to the judged output that is not valid).
However, Ganapathy does not explicitly disclose: as a warning unit configured to issue a warning.
Hasemann teaches, in an analogous system: as a warning unit configured to issue a warning ([0059] For example, for each decision point, a navigational instruction may include an optional early warning message. The instruction engine may further comprise a control system for deciding when and which messages to send at each decision point. For example, if an early warning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Ganapathy to incorporate the teachings of Hasemann to use a warning unit configured to issue a warning. One would have been motivated to do this modification because doing so would give the benefit of providing guidance functionality as taught by Hasemann paragraph [0059].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hidai et al (JP 2006268812 A) discloses LEARNING CONTROL DEVICE, LEARNING CONTROL METHOD, AND PROGRAM.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/               Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128